DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the bag" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the heater" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2010/0021620) in view of Kurono (US 2007/02148197).
As to claim 1, Coates et al. discloses an apparatus used to coat an implantable medical device with a vaporized drug (see abstract). The apparatus comprises a device compartment (52 of Fig.8). Coates does not explicitly state the compartment is openable, however it must be in some form or fashion in order to load and remove the medical device into the deposition chamber (device compartment). The apparatus is in communication with a vacuum in order to lower the pressure and reduce the temperature to vaporize the drug (See abstract, 0020). In order to provide vacuum conditions during the coasting process, the compartment must be sealed. A therapeutic agent is positioned in communication with the device compartment (see 72 of Fig. 8 0036). The apparatus further comprises a thermal source to vaporize the therapeutic agent (see 0036). 
Coates et al. fails to teach the device compartments connected to a base, the base incorporating the vacuum source and the device compartment is removably and sealably coupled to the base, with electrical and vacuum connections extending between the base and the device compartment as required by claim 1. 
Kurono discloses a vacuum system which can be sued for depositing a coating (see abstract). The system comprises a device compartment that is openable and sealable (114 of Fig 1 shows an opening and 112 is s seal); a source that is in communication with the device compartment (150 of Fig. 3 and 0024); a vacuum source in fluid communication with the device compartment (see 164 of Fig. 3, 0029). The compartment is connected to a base (160 of Fig. 3) where the base incorporates the vacuum source (see 164 of Fig. 3). The device compartment is removably and sealably coupled to the base (see seal 118 of Fig. 1 and 3)  and the vacuum connections (see 162 of Fig. 3) extends between the base and the device compartments. Kurono further teaches electrical connections that are used to heat the substrate can be provided at 140 of Fig. 1 which is a pedestal arms having an opening 142). Kurono states using such devices provides integrity and cleanliness preventing contaminants from entering the system and reducing potential yield reducing effects (see 0007). 
It would have bene obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the device of Coates et al. to include connecting base providing a vacuum source to that of the device chamber as taught by Kurono. One would have been motivated to do so since both are in the same field of endeavor or vacuum deposition devices where Kurono teaches the use of a base connected to the vacuum source where the connection is sealed provides a device that reduces the potential of contamination and yield reducing effects to the products. 
As to the limitation of providing electrical connections that extend between the base and the device compartment, Kurono teaches providing the electrical connections through a pedestal of the substrate holder (see 142 of the figures). It would have been obvious to one having ordinary skill in the art to provide an electrical means in order to provide heating for vaporizing the drug material once in the chamber of Coates. Since the drug is heated within the chamber the electrical must be provided within the chamber. It would have been a mere matter of design choice as to where to provide the source of electricity to the vaporizing device through the base or through the pedestal leg as taught by Kurono since both would provide the electrical connections while maintaining the vacuum seal. .
As to claim 2, the device compartment has rigid walls (see 52 of Fig. 8).
As to claim 5, the agent is entrained in air (carrier).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2010/0021620) in view of Kurono et al. (US 2007/0218197) as applied to claim 1 above, and Scalzo et al. (US 2004/0220614).
The teachings of Coates et al. and Kurono et al. as applied to claim 1. 
Coates et al. and Kurono et al. fail to teach the therapeutic agent is triclosan. 
Scalzo et al. discloses applying a drug to a implantable medical device using a vaporization process. Scalzo et al. states the therapeutic agent can be an antimicrobial agent such as triclosan (see 0024). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the process of Coates et al.to include using the therapeutic agent of triclosan as taught by Scalzo et al. One would have been motivated to do so since both are directed to coating implantable medical devices with antimicrobial agents where Scalzo et al. discloses an operable agent that is used for implantable device.
Allowable Subject Matter
Claims 6-8 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6-8, the prior art fails to teach or suggest the claimed carrier sheet having triclosan on a silicone or absorbable polymer. The prior art further fails to teach the types of heating sources in combination with the device. 
As to claim 11-17, the prior art fails to teach the types of heating sources in combination with the device as recited by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cachet I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715